Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of Response and Information Disclosure Statement dated 12/18/20 is acknowledged.
Claims 1-39 have been canceled. Claims 40-59 are pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40-59 are rejected under 35 U.S.C. 103 as being unpatentable over US 6177395 to Silvaggi et al, and US 6475970 to Del Duca, in view of US 20180027812 to Bobbert.
Instant claims are directed to a method of disinfecting a surface, comprising: applying a synergistic disinfectant composition to a surface selected from metal, ceramic, glass, hard plastic, stainless steel, wood or any combinations thereof; or to a surface selected from woven fabric, non-woven fabric, filter media, hospital or surgical linen, hospital or surgical garment, soft-surface medical instrument, soft-surface surgical 
1) C1-8 organic acid in an amount of from about 0.1% to about 25.0% by weight; 
2) amino acid based surfactant in an amount of from about 0.1% to about 20.0% by weight; 
3) oxidizing agent in an amount of at least 0.1% but less than 5.0% by weight; 
4) anionic surfactant in an amount of from about 0.1% to about 20.0% by weight; and 5) stabilizing agent in an amount of from about 0.05% to about 30.0% by weight, all based on total weight of the disinfectant composition.

	 US 6177395 to Silvaggi teaches compositions for cleaning carpet comprising 1) a peroxygen bleach; 2) an alcohol having a formula R-OH wherein R is linear or branched, saturated or unsaturated hydrocarbon chain of 1 to 4 carbon atoms and 3) a second solvent selected from the group consisting of a hydrophilic solvent comprising one or more ether groups and having a solubility in water higher than 10 ml per 100 ml at 25°C; 4) a polyol hydrophilic solvent having a solubility in water lower than 10 ml per 100 ml at 25° C; and 5) a hydrophobic solvent having a solubility in water lower than 10 ml per 100 ml at 25° C or mixtures thereof ((abstract, col. 3, l 50-64). The compositions are useful for cleaning carpets, tiles, floors, grouting, sinks, fiberglass, plastic and the like (abstract, col. 2, l 48-55).  
The peroxygen bleach is hydrogen peroxide or sources thereof, which contributes to the cleaning and bleaching benefits of the compositions (col. 4, l 21-28), in amounts of 0.01% to 20% by weight. While Silvaggi teaches several compounds as a 
Thus, Silvaggi teaches instant oxidizing agent including the hydrogen peroxide, including the claimed amounts (claim 1).  
For the alcohol of 1-4 carbon chains, Silvaggi teaches isopropyl alcohol, propyl alcohol, ethanol and/or methanol etc (col. 5, l 53-63). For the component 3) above, Silvaggi teaches glycol ethers- monoglycol, polyglycol ethers or their derivatives (col. 5,l 19-51). For hydrophobic aromatic alcohols, Silvaggi teaches aliphatic alcohols such as benzyl alcohol (col. 5, l 53-col. 6, l 2). For the amount of alcohols, Silvaggi teaches C1-C4 alcohols, in an amount of 0.5% to 20% (col. 6, l 8-11).  The above alcohols of Silvaggi read on instant 5) stabilizing agent in an amount of from about 0.05% to about 30.0% by weight, and meet instant claims 40, 46, 51 and 52.
Silvaggi teaches that the composition has a pH of 1-7 or 1-6 for stability of hydrogen peroxide (col. 5, l 56-60), and teaches that the composition comprises organic acids or inorganic acids (col. 5, l 61-67). The pH 1-7 includes the instant claimed pH of 5 or less, of instant claim 54.
The composition further comprises surfactants, soil suspending polyamine polymers, polycarboxylate polymers, chelating agents, builder system, solvents, dyes, perfumes, suppressing agents, enzymes etc (col. 8, l 4-9), and thus meet the limitation of claim 55 because the chelating agents of Silvaggi read on sequestering agent because instant disclosure discloses EDTA as a sequestering agent  [0055], which is 
Surfactants include anionic surfactants such as C8-C22 alkyl benzene sulfonates, C8 -22 alkyl sulfates (col. 9, l 26-40) and acyl isethionate or sulfosuccinates (col. 8, l 54-57). Silvaggi further teaches anionic surfactants such as acyl sarcosinates or amino acid sarcosine (N-methyl glycine) (col. 9, l 20) as well as other amino oxide surfactants (col. 9, l 42-64). Silvaggi further teaches amino oxide surfactants in col. 9-10. Silvaggi teaches acyl sarcosinates are rapidly and completely biodegradable and have good skin compatibility (col. 9, l 20-24), and amine oxide surfactants contribute to improve chemical stability of said composition. Silvaggi teaches that improved chemical stability associated to the use of said amine oxide surfactants in bleaching compositions is due to the capacity of said amine oxide surfactants to lower the decomposition of said source of active oxygen and/or to limit interactions between said source of active oxygen and a bleach activator, possibly through emulsification, thus providing stabilizing effect (paragraphs bridging col. 9-10). Silvaggi teaches amine oxide surfactants reduce the amount of residues left onto carpet fibers treated with a composition comprising them (col. 10, l 10-13). Silvaggi teaches up to 50% by weight of the composition of a surfactant or mixtures thereof or preferably 0.1% to 30% (col. 8, l 10-19). Thus, Silvaggi teaches both amine acid based surfactant and anionic surfactant of instant claims 40, 43-45, 49 and 55.
Silvaggi teaches cleaning carpets with the composition (col. 15, l 18-67). 
Silvaggi exemplified composition comprising hydrogen peroxide, amine oxide, and isopropyl alcohol. However, Silvaggi fails to teach the claimed organic acid. 

US 6475970 to Del Duca teaches a solid or a solid bleaching composition comprising a peroxygen bleach and an alkoxylated benzoic acid or a salt thereof, wherein the composition immediate as well as long term storage stability (abstract). The composition is used for treating a fabric and/or a carpet, floors, walls, toilet bowls, glass, kitchen surfaces, hard surfaces, cotton fabric or synthetic fibers (col. 2, l 16-29).
Del Duca teaches that a solid composition is applied to the fabric or carpet, is dissolved in an appropriate solvent, such as water. Del Duca further teaches that the composition is diluted before use (col. 3, l 1-5), which meets the instant dilution step of claim 58. The liquid composition has a pH of 0.1 to 5 (col. 2, l 61-64), or preferably under pH 7. Del Duca teaches that the stability of the composition is achieved in acidic to near neutral pH range (col. 3, l 10-18). Del Duca teaches incorporating an acid or base to adjust the pH at appropriate level. Acids include organic or inorganic acids such as acetic acid, citric acid, in amounts of 0.01% to 3.0% or 0.1 to 1.0%.
The composition includes a peroxide source, such as hydrogen peroxide (col. 3, l 45-52), in amounts ranging from 0.01% to 30% or 0.2% to 10% (col. 4, l 39-44).
The composition of Del Duca can additionally contain a variety of surfactants, including anionic and nonionic surfactants (col. 10, 17-67). Nonionic surfactants are described in col.10. Del Duca teaches anionic surfactants such as sulfosuccinates (col. 15-16) and acyl sarcosinate surfactants (col. 17, l 42-col. 18, l 7).
The composition further comprise chelating agents, stabilizers, hydrotropes (col. 18, l 60-67), which include the hydrotrope of instant claim 55. Del Duca teaches chelating such as those described in col. 21.

The teachings of Silvaggi and Del Duca constitute analogous art because both references are directed to cleaning and/or bleaching carpets or fabrics. Both references teach the same components i.e., anionic surfactants- both amine based surfactants and alkyl sulfate or sulfosuccinates, hydrogen peroxide, solvents such as ethanol, pH or buffering agents, stabilizers, hydrotropes, nonionic surfactants, chelating agents etc. While Silvaggi teaches that the composition comprises organic acids or inorganic acids (col. 5, l 61-67) and a pH 1-7 includes the instant claimed pH of 5 or less, Silvaggi does not clearly envisage the instant claimed composition comprising a C1-8 organic acid, for which Del Duca has been relied upon. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to include organic acids such as citric acid, malic acid, acetic acids, tartaric acid etc., taught by Del Duca in the composition of Silvaggi, with an expectation to provide the desired pH to the composition and further not only as a pH stabilizer but also a builder of the composition. The pH ranges, acids for maintaining pH and the amount so acids taught by Del Duca overlaps with the instant claimed ranges and amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose 0.1% to 1.0% by weight 
	While Silvaggi and Del Duca teaches cleaning compositions, the above references does not particularly teach antimicrobial composition and a method of disinfecting a surface. However, Del Duca teaches the composition for cleaning several types of soils such as food, beverages (col. 4, l 45-50) and Silvaggi teaches cleaning greasy/oily or enzymatic stains (col. 1). One of an ordinary skill in the art would have recognized that such food, beverages are the main source of bacterial and fungal contamination of the above substrates. Accordingly, one of an ordinary skill in the art would have expected the composition of Silvaggi modified by incorporating acids of Del Duca, not only cleans the surface treated but also renders the surface antimicrobial because the combined composition teaches all of the claimed components of claims 40, 42-55 and 58.
In any event, the teachings of US 20180027812 to Bobbert have been relied upon for the claimed method of disinfecting. 
US 2018/0027812 to Bobbert teaches a method for disinfecting a surface contaminated with microorganisms or suspected of being contaminated with microorganisms, the microorganism being one or more of Escherichia coli, Staphylococcus aureus, Pseudomonas aeruginosa, and Enterococcus hirae, including the step of contacting the surface with a disinfecting composition including: 0.1-10 wt. % of one or more N-acylated amino acids or N-acylated peptides, or a salt thereof, less than 0.1 wt. % of hydrogen peroxide, 0.1-20 wt. % of one or more non-ethoxylated . 


Response to Arguments
6.	Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.
	Applicants argue that the compositions of Silvaggi and Del Duca teach cleaning compositions and that they do not teach antimicrobial composition or the method of disinfecting a surface, and relies on the teachings of Bobbert for the same. It is argued that one skilled in the art that the methods of disinfecting a surface are different from the methods of cleaning a surface, and it would not have been obvious that the methods for disinfecting a surface could be achieved by using a cleaning composition. Applicants refer to EPA and argue that cleaners and disinfectants serve different purposes (“OSHA*NIOSH INFOSHEET: Protecting Workers Who Use Cleaning Chemicals”). It is argued that cleaners remove dirt from inanimate material but makes no pesticidal claims, whereas disinfectants destroy or inactivate microorganisms that cause infections. It is argued that there is no reasonable expectation of success that the modified cleaning compositions of Silvaggi/Del Duca would be effective for the methods 
	Applicants’ arguments have been considered but not found persuasive because firstly, applicants merely argue that a cleaning composition that can clean a surface cannot disinfect a surface. Applicants have not provided any evidence that a cleaning composition can never be used as a disinfectant or vice versa. Applicants’ reference to EPA and the argument that a cleaning composition makes no reference to pesticidal claims is not persuasive because applicants have not shown how a pesticidal claim is the same as disinfecting composition. Bobbert clearly teaches a disinfectant composition that is useful for cleaning surfaces as well as disinfecting ([007-0080]. Bobbert teaches employing the components for cleaning surfaces (also taught by Silvaggi and Del Duca) and further teaches the composition for disinfecting the same surfaces taught by Silvaggi and Del Duca. Thus, it would have been obvious for one of an ordinary skill in the art to employ the composition of Silvaggi and Del Duca to not only clean the inanimate surfaces but also use for disinfecting the surface with an expectation to provide a cleaner disinfectant. Applicants’ argument that Bobbert teaches away from instant “at least 0.1% hydrogen peroxide” is not persuasive because the rejection does not rely on the teachings of Bobbert for hydrogen peroxide alone. Instead, Bobbert also teaches other claimed components i.e. one or more, organic acid, , .  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611